Case 4:21-cv-00033-ALM Document 23 Filed 04/22/21 Page 1 of 1 PageID #: 655


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT O F TEXAS
                           S H E R M A N DIVISION


     Timothy Jackson,

                             Plaintiff,
                                                     Case No. 4:21-cv-00033-ALM
     v.

     Laura Wright, et al.,

                             Defendants.



                                            ORDER
           Pending before the Court is            Plaintiff’s Motion for Withdrawal of

    Plaintiff's Motion for Expedited Discovery (Dkt. #22), wherein Plaintiff seeks

    to withdraw as moot his prior Motion for Expedited              Discovery    or,   in

    the Alternative, Petition to Conduct Depositions to Perpetuate Testimony (Dkt.

    #7).

           The Court finds the Motion for Withdrawal (Dkt. #22) should be GRANTED,
.
    and Plaintiff's Motion for Expedited Discovery or, in the Alternative, Petition to

    Conduct Depositions to Perpetuate Testimony (Dkt. #7) is hereby WITHDRAWN.

           IT IS SO ORDERED.
           SIGNED this 22nd day of April, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
